Carter, J.
This is a suit to foreclose a mortgage on 120 acres of land in Scotts Bluff county. The property was sold under an order of sale pursuant to a decree of foreclosure for $1,650. From an order confirming this sale, defendants appeal.
The only question raised that requires consideration is whether the price for which the mortgaged property was sold was so grossly disproportionate to its value as to be unconscionable in a court of equity.
Defendants offered in evidence the affidavits of four witnesses who stated that the mortgaged real estate was of the value of $8,000. There is no evidence in the record disputing the value placed upon it by defendants’ witnesses. Under the undisputed evidence, the mortgaged real estate was sold for less than one-fourth its value. The rule applicable requires us to hold that the property sold for a price so low as to be clearly unconscionable. Filley v. Mancuso, ante, p. 538, 276 N. W. 157. The order confirming the sale is therefore reversed and the cause remanded for further proceedings.
Reversed.